Stratton, J.,
concurring. I reluctantly concur in the majority opinion. It is well-written, well-reasoned, and the law. Its results, however, seem unfair and leave Schwaben in a Catch 22 — SERS declares her not disabled for the purposes of driving a school bus; the county health department declares her not qualified to drive a school bus. Schwaben is caught in a bureaucratic cross fire. However, this is not a remedy for the courts to fashion, but rather the legislature. The legislature, having created both government entities, is in the best position to harmonize the conflict. For us to do so would be to create duties or obligations on SERS or the school boards by judicial fiat. We are correct today in avoiding such a temptation. Therefore, I concur.